Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted December 9, 2022, wherein claims 23, 24, and 42 are amended.  This application is a national stage application of PCT/EP2018/068013, filed July 3, 2018, which claims benefit of provisional application 62/528277, filed July 3, 2017.
Claims 23-42 are pending in this application.  Claims 38-42 are withdrawn from consideration for being directed to non-elected subject matter.
Claims 23-37 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted December 9, 2022, with respect to the rejection of claims 23-25, 28-31, and 36 under 35 USC 103 for being obvious over Boutet et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the group Z be chloroacetyl or bromoacetyl.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 9, 2022, with respect to the rejection of claims 23-25, 28-30, and 36 under 35 USC 103 for being obvious over Josephson et al. in view of Mulard et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the group Z be chloroacetyl or bromoacetyl.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 9, 2022, with respect to the rejection of claims 23-25, 28-30, and 36 under 35 USC 103 for being obvious over Josephson et al. in view of Gauthier et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the group Z be chloroacetyl or bromoacetyl.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 9, 2022, with respect to the rejection of claims 26, 27, and 33 under 35 USC 103 for being obvious over Boutet et al. in view of Hu et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the group Z be chloroacetyl or bromoacetyl.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 28, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al. (Reference of record in previous action) in view of either Wong et al. or Agoston et al. (References included with PTO-892)
Claim 23 is directed to a tetrasaccharide structure which is either TDABZC-R or ABZCTD-R, wherein A, B, and C are variously linked rhamnopyranosyl saccharides and D is a glucopyranosylamine.  Claim 30 is directed to a method of making one of these oligosaccharides comprising linking an ABZC trisaccharide with a monosaccharide D.  Dependent claims 24, 25, 28, and 29 further define the identities of some of the variable groups in the compounds of claim 23.  Dependent claims 31 and 36 further define the structures of molecules involved in the reactions of claim 30.  The claims have furthermore been amended to specifically define saccharide C as bearing a chloroacetly ester protecting group.
Boutet et al. discloses that the pathogen S. flexneri serotype Y has an O-antigen structure which is a tetrasaccharide repeat comprising three rhamnopyranosyl and one N-acetylglucosamine saccharides arranged in the same repeating unit represented by the tetrasaccharide claimed in claim 23. (p. 5527 figure 1) Boutet et al. further discloses synthetic strategies of the related repeating units of serotypes X and 3a which proceed through a step of glycosylating a protected N-acetylglucosamine acceptor with a rhamnose trisaccharide donor, or glycosylating a rhamnose trisaccharide acceptor with an N-acetylglucosamine donor, to make an oligosaccharide. (p. 5528 scheme 1, p. 5526 scheme 6, p. 5531 scheme 7) The resulting trisaccharides are similar to structures TDABZC-R or ABZCTD-R in claim 23, but differ in that they additionally contain a glucopyranosyl saccharide.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthetic methodology described by Boutet et al. to make the repeating trisaccharide of S. flexneri serotype Y disclosed in this reference.  One of ordinary skill in the art would have considered this tetrasaccharide to be useful in the study of serotype Y and development of therapies against this pathogen.
Regarding dependent claims 24, 25, 28, and 29, a tetrasaccharide equivalent to compound 26 on p. 5530 of Boutet et al. but lacking the glucopyranosyl would fall within the scope of these claims.  Regarding claim 31, the reaction of donor 12 with acceptor 13 in scheme 7 on p. 5531 would fall within the limitations of this claim with the aforementioned modification.  Regarding dependent claim 36, the reaction of donor 11 with acceptor 10 in scheme 6 on p. 5530 would fall within the limitations of this claim with the aforementioned modification.
Boutet et al. does not disclose the use of chloroacetyl as a protecting group on the rhamnose saccharide C as described in the claims.  However both Wong et al. (p. 7137 left column last paragraph) and Agoston et al. (p. 5011 schemes 1 and 2) attest to the chloroacetyl group being a commonly known ester protecting group for the orthogonal protection of oligosaccharides.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use this specific protecting group in the synthesis of the claimed tetrasaccharide, as this is among the orthogonal protecting groups known in the art to be useful in the synthesis of complex oligosaccharides, and simple substitution of one element for another (e.g. one protecting group for another) is obvious when both elements are known to be equivalents known to be usable for the same purpose. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 23-25, 28, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. in view of Mulard et al. (US pre-grant publication 2015/0050282, of record in previous action) in view of either Wong et al. or Agoston et al. (References included with PTO-892)
Josephson et al. discloses tetrasaccharides 15 and 16 on p. 3076, which fall within the scope of structure TDABZC-R recited in claim 23, with the exception of the absence of the specific protecting group T recited in the claim as amended.  Josephson et al. also discloses a reaction in which a trisaccharide acceptor 13 is glycosylated by a glycopyranosylamine bromide donor. (p. 3078 right column last paragraph, see also definitions of 13 and 14 on p. 3076) The product is then deprotected to make compounds 15 and 16. (p. 3079 left column) This sequence of reactions is seen to fall within the scope of steps (i) and (ii) recited in the second option given in claim 30.  Josephson et al. does not disclose the specific protecting groups recited in the claims, particularly the trichloroacetamide and allyl groups and the TCA anomeric activating group on the donor saccharide.
Mulard et al. discloses oligosaccharides from S. flexneri. (p. 2 paragraphs 43-52) Mulard et al. further discloses a method of making a specific pentasaccharide having three rhamnose and one N-acetylglucosamine saccharide which his equivalent to the tetrasaccharide described by Josephson et al. with the addition of a pendant glucopyranosyl. (p. 80 scheme 51, compounds 91 and 92 on p. 81) This synthetic scheme involves the use of an allyl group at the anomeric position of the acceptor saccharide and a trichloroacetamide protecting group and OTCA activating group in the donor, which are the same groups recited in the present dependent claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protecting and activating groups described by Mulard et al. in the glycosylation reaction described by Josephson et al.  One of ordinary skill in the art would have found these functionalities to be obvious because Mulard et al. discloses them as useful in a very similar reaction.
Josephson et al. does not disclose the use of chloroacetyl as a protecting group on the rhamnose saccharide C as described in the claims.  However both Wong et al. (p. 7137 left column last paragraph) and Agoston et al. (p. 5011 schemes 1 and 2) attest to the chloroacetyl group being a commonly known ester protecting group for the orthogonal protection of oligosaccharides.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use this specific protecting group in the synthesis of the claimed tetrasaccharide, as this is among the orthogonal protecting groups known in the art to be useful in the synthesis of complex oligosaccharides, and simple substitution of one element for another (e.g. one protecting group for another) is obvious when both elements are known to be equivalents known to be usable for the same purpose. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 23-25, 28, 30, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. in view of Gauthier et al. (Reference of record in previous action) in view of either Wong et al. or Agoston et al. (References included with PTO-892)
Josephson et al. discloses tetrasaccharides 15 and 16 on p. 3076, which fall within the scope of structure TDABZC-R recited in claim 23, with the exception of the specific protecting group T recited in the claim as amended.  Josephson et al. also discloses a reaction in which a trisaccharide acceptor 13 is glycosylated by a glycopyranosylamine bromide donor. (p. 3078 right column last paragraph, see also definitions of 13 and 14 on p. 3076) The product is then deprotected to make compounds 15 and 16. (p. 3079 left column) This sequence of reactions is seen to fall within the scope of steps (i) and (ii) recited in the second option given in claim 30.  Josephson et al. does not disclose the specific protecting groups recited in the claims, particularly the trichloroacetamide and allyl groups and the TCA anomeric activating group on the donor saccharide.
Gauthier et al. discloses synthesis of a pentasaccharide having three rhamnose and one N-acetylglucosamine saccharide which his equivalent to the tetrasaccharide described by Josephson et al. with the addition of a pendant glucopyranosyl. (p. 4222 scheme 3) This synthetic scheme involves the use of an allyl group at the anomeric position of the acceptor saccharide and a trichloroacetamide protecting group and OTCA activating group in the donor, which are the same groups recited in the present dependent claims.  Additionally the glycosyl donor is a compound which is one of the donors specified by claim 37. (p. 4220 scheme 1 compound 11)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protecting and activating groups and the donor saccharide described by Gauthier et al. in the glycosylation reaction described by Josephson et al.  One of ordinary skill in the art would have found these functionalities to be obvious because Gauthier et al. discloses them as useful in a very similar reaction.
Josephson et al. does not disclose the use of chloroacetyl as a protecting group on the rhamnose saccharide C as described in the claims.  However both Wong et al. (p. 7137 left column last paragraph) and Agoston et al. (p. 5011 schemes 1 and 2) attest to the chloroacetyl group being a commonly known ester protecting group for the orthogonal protection of oligosaccharides.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use this specific protecting group in the synthesis of the claimed tetrasaccharide, as this is among the orthogonal protecting groups known in the art to be useful in the synthesis of complex oligosaccharides, and simple substitution of one element for another (e.g. one protecting group for another) is obvious when both elements are known to be equivalents known to be usable for the same purpose. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al. in view of either Wong or Agoston as applied to claims 23-25, 28, 30, 31, and 36 above, and further in view of Hu et al. (Reference of record in previous action)
The disclosures of Boutet et al., Wong et al., and Agoston et al. are discussed above.  Boutet et al. in view of Wong et al. or Agoston et al. does not disclose a glycosylation reaction using an acceptor glucosamine bearing a trichloroacetamide group.  However Hu et al. discloses a glycosylation reaction of a glucosamine acceptor bearing a NHCl3Ac. (p. 421 scheme 1 reaction b) This acceptor is additionally the same protected acceptor described in dependent claim 33.  Therefore one of ordinary skill in the art would have found it to be obvious to use a donor having this substituent because Hu et al. discloses it as useful in a very similar reaction. 
Therefore the invention taken as a whole is prima facie obvious.

Applicant’s attention is additionally directed to the reference Valdor et al., (Reference included with PTO-892) which describes the bromoacetyl groups as a hydroxyl-protecting group known in the art for use in the synthesis of complex oligosaccharides.  Therefore even if the claims were amended to require the bromoacetyl protecting group at position Z, the use of this protecting group would not render the claims non-obvious over the prior art.

Conclusion
	Claims 23-26, 28, 30, 31, 33, 36, and 37 are rejected.  Claims 27, 29, 32, 34, and 35 are objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/15/2022